Citation Nr: 0112596	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-08 464A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K Osborne, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
rating decision by the RO which denied service connection for 
multiple sclerosis on a direct basis and as secondary to 
exposure to Agent Orange.


REMAND

On November 9, 2000, during the pendency of the present 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107). 

The veteran partly contends that service connection is 
warranted for multiple sclerosis as he had manifestations of 
the disorder within 7 years (the period for presumptive 
service connection) following his 1969-1972 active service, 
even though the condition was not diagnosed until after the 
7-year period.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Specifically, he alleges that he had 
urinary incontinence in about 1977, for which he received 
treatment including a urocystometrogram, and that such 
incontinence was an initial manifestation of his current 
multiple sclerosis.  Records of such treatment are not on 
file.  In fact, the veteran has referred to a number of other 
treatment records since service, concerning muliple 
sclerosis, but only a few pertinent records have been 
submitted.

The veteran also contends that his multiple sclerosis is due 
to exposure to Agent Orange while in Vietnam.  Multiple 
sclerosis is not one of the diseases subject to presumptive 
service connection based on Agent Orange exposure in Vietnam.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Consequently, service connection would require proof of 
actual Agent Orange exposure in service, as well as medical 
evidence establishing that such Agent Orange exposure caused 
his multiple sclerosis.  McCartt v. West, 12 Vet.App. 164 
(1999).  

In light of the Veterans Claims Assistance Act of 2000, the 
RO should give the veteran an opportunity to submit evidence 
of all treatment since service for manifestations of multiple 
sclerosis.  In addition, he should be given and opportunity 
to submit evidence of actual Agent Orange exposure during his 
Vietnam service, and medical evidence linking his multiple 
sclerosis to such Agent Orange exposure.  Any other notice 
and development action required by the Veterans Claims 
Assistance Act of 2000, such as any indicated VA examination 
or medical opinion, should also be accomplished.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for claimed manifestations of 
multiple sclerosis since his separation 
from service in 1972.  The RO should then 
contact the medical providers and obtain 
copies of all related medical records 
which are not already on file.

2.  The RO should give the veteran an 
opportunity to submit evidence of actual 
Agent Orange exposure during his Vietnam 
service, and medical evidence linking his 
multiple sclerosis to such Agent Orange 
exposure.

3.  The RO should ensure that any other 
notification and development action (such 
as any indicated VA examination or 
medical opinion) required by the Veterans 
Claims Assistance Act of 2000 is 
completed with respect to the veteran's 
claim of service connection for multiple 
sclerosis.

4.  Thereafter, the RO should review the 
claim for service connection for multiple 
sclerosis.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




